DISMISS and Opinion Filed April 12, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-22-00232-CV

                      JENNIFER DOUGLAS, Appellant
                                  V.
                       ISIDRO CORONADO, Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-05373-E

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                           Opinion by Justice Nowell
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that she no longer desires to pursue the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Erin A. Nowell//
220232f.p05                               ERIN A. NOWELL
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JENNIFER DOUGLAS, Appellant                  On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-22-00232-CV          V.               Trial Court Cause No. CC-20-05373-
                                             E.
ISIDRO CORONADO, Appellee                    Opinion delivered by Justice Nowell.
                                             Justices Myers and Osborne
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee ISIDRO CORONADO recover his costs of this
appeal from appellant JENNIFER DOUGLAS.


Judgment entered this 12th day of April, 2022.




                                       –2–